              Case 2:19-cr-00234-JLR Document 36 Filed 06/19/20 Page 1 of 2



 1                                                             The Honorable James L. Robart
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
        UNITED STATES OF AMERICA,                         NO. CR19-234-JLR
10
                             Plaintiff
11
                        v.                                ORDER TO EXTEND TIME TO
12
                                                          OBTAIN AN INDICTMENT AND
        ELDER ADALBERTO CACERES-COELLO,
13                                                        TOLL IADA DEADLINE
                             Defendant.
14
15
16          This Court, having considered the Stipulated Motion and General Orders 01-20,
17 02-20, 03-20, 04-20, 07-20, and 08-20, suspending grand jury proceedings through
18 August 3, 2020, as one measure to reduce the spread and health risks from COVID-19,
19 hereby
20          FINDS that the interests of justice require an extension of the time period set forth
21 in 18 U.S.C. § 3161(b) for the return of an indictment in this case. Therefore,
22          IT IS ORDERED that the deadline to indict Defendant Elder Adalberto Caceres-
23 Coello in this matter is hereby extended to August 30, 2020.
24 //
25 //
26 //
27
28

     ORDER TO TOLL SPEEDY INDICTMENT                                        UNITED STATES ATTORNEY
     AND IADA DEADLINES - 1                                                 700 S TEWART S TREET, S UITE 5220
                                                                             S EATTLE, W ASHINGTON 98101
     CR19-234JLR; ELDER ADALBERT CACERES-COELLO                                      (206) 553-7970
              Case 2:19-cr-00234-JLR Document 36 Filed 06/19/20 Page 2 of 2



 1         IT IS FURTHER ORDERED that the time period between March 7, 2020, and
 2 August 3, 2020, is hereby tolled under the Interstate Agreement on Detainers Act,
 3 because the Defendant could not stand trial during that period.
 4         DATED this 19th      day of June, 2020.
 5
 6                                                     A
                                                     HON. JAMES L. ROBART
 7
                                                     United States District Judge
     Presented by:
 8
 9 s/ William Dreher
   WILLIAM DREHER
10
   Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      ORDER TO TOLL SPEEDY INDICTMENT                                    UNITED STATES ATTORNEY
      AND IADA DEADLINES - 2                                             700 S TEWART S TREET, S UITE 5220
                                                                          S EATTLE, W ASHINGTON 98101
      CR19-234JLR; ELDER ADALBERT CACERES-COELLO                                  (206) 553-7970
